DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action for application number 17/105,941, Brake Assembly for a Pole, filed on November 27, 2020.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Australia on November 28, 2019. It is noted, however, that applicant has not filed a certified copy of the Australian application as required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "360".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 has ambiguous claim terminology where it is unclear whether latter recitations of originally cited terminology are intended to refer to the originally cited terms.  It is unclear if "an engagement portion," bridging lines 3 and 4 of the claim is intended to refer to the original recitation of the term one or more engagement portions" bridging lines 1 and 2 of claim 12.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9, 11, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2008/0067012 to Kobrehel.  Kobrehel discloses a brake assembly (170) for a module (22) mountable to a pole (12) having an elongate shaft with at least one track (42), the brake assembly being connectable to the module and comprising at least two brake members (178, 182) configured to fit at least partly adjacent each other on the at least one track and a biasing member (184) for urging the at least two brake members apart such that at least one brake member engages the track to resist falling of the module; wherein the brake members interlock with each other; wherein the brake members comprise locking portions (188, 196) for mutual engagement with each other; wherein the brake members are each connectable to a flexible rope (18, 20) at one end, wherein the ends of the brake members connectable to the flexible rope are opposite to each other when located on the at least one track; wherein the brake members are configured to fit at least partly laterally adjacent each other; wherein the biasing member urges the at least two brake members apart in a lateral direction to a longitudinal axis of the at least one track; wherein one or more of the at least two brake members have a cam portion to facilitate movement of the at least two brake members apart from each other; wherein one of the at least two brake members is pivotable relative to the other of the at least two brake members; a pole comprising an elongate shaft having at least one track, the module connectable to the brake assembly for mounting to the pole and a flexible rope connectable to the brake assembly for moving the brake assembly along the at least one track; wherein the at least one track is located in an interior surface of the elongate shaft and the at least two brake members are configured to fit at least partly adjacent each other within the at least one track and the biasing member urges the at least two brake members apart and into engagement with the sidewalls of the at least one track; wherein the flexible rope is connected to the brake assembly under tension such that the at least two brake members interlock with each other and, when the flexible rope loses tension, the biasing member urges the at least two brake members apart; and wherein the module comprises a luminaire, a light fitting, a banner, a flag, a sign, a planar element (22), a telecommunications box, a traffic control device, a CCTV, one or more environmental sensors, an electronic module or an electrical device.
Allowable Subject Matter
Claims 4, 8, 10, 12, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 8,717,506 to Austin et al. is directed to an electronic video display mount including a substantially vertical mounting pole, a mounting collar releasably fixed to a mounting location and having a linear slide assembly.  U.S. Patent No. 8,528,623 to Roberts is directed to a retractable screen having a fixed screen post and braking members.  U.S. Patent No. 8,353,425 is directed to a product pushing system having a track including a braking assembly.  U.S. Patent No. 8,342,465 to Koder is directed to a height adjustable column having a lifting mechanism.  U.S. Patent No. 7,658,359 to Jones et al. is directed to a force adjustment assembly for use with elongated members and a force equalizer for a table.  U.S. Patent Application Publication No. 2006/0185563 to Sweere et al. is directed to a display positioning assembly having a support, a display, and a balance mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            November 2, 2022